    Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 1 of 13 PageID #:123



                                      Form LR 26.2
                              MODEL CONFIDENTIALITY ORDER


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS

                                                        )
SAM COHEN, by his next friend SIDNEY COHEN, )
on behalf of himself and all others similarly situated, )
                               Plaintiffs,
                                                        )
         v.                                             )
                                                        )   No. 79 C 2447
JEFFREY MILLER, individually and as Director of )
the Illinois Department of Public Aid; PETER            )
BLOOMBERG, individually and as Administrator of )
the Medical Assistance Program, Illinois Department )
of Public Aid; the ILLINOIS DEPARTMENT OF
                                                        )
PUBLIC AID,
                               Defendants.              )
                                                        )
                                                        )

                                Agreed Confidentiality Order

        The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

 accordingly, it is ORDERED:

       1.      Scope. All materials produced or adduced in the course of litigation, (hereinafter

collectively “documents”), shall be subject to this Order concerning Confidential Information as

defined below. In the course of ongoing proceedings related to Plaintiffs’ Motion to Enforce

Consent Decree, the parties may share information or documents concerning alleged Cohen

class members or other applicants for medical assistance that include Protected Health

Information (PHI) as defined by the Health Insurance Portability and Accountability Act of

1996 (HIPAA), and personal identity information including but not limited to Social Security

Numbers and unique case numbers generated by the Defendants as part of processing Medicaid
                                                  1
    Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 2 of 13 PageID #:124



applications. Such information is considered Confidential Information, as defined below. It is

the intention of the parties that only personal identity information and PHI be protected from

disclosure as Confidential Information. Nothing in this Order prohibits the use of aggregate data

about alleged Cohen class members that does not disclose PHI, medical information, or personal

identity information. This Order is subject to the Local Rules of this District and the Federal

Rules of Civil Procedure on matters of procedure and calculation of time periods.

        2.      Confidential Information. As used in this Order, “Confidential Information”

 means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER”

 by the producing party that falls within one or more of the following categories: PHI

 concerning any individual or personal identity information. Information or documents that are

 available to the public may not be designated as Confidential Information.


        3.      Designation.

                (a)     A party may designate a document as Confidential Information for

 protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT

 TO PROTECTIVE ORDER” on the document and on all copies in a manner that will not

 interfere with the legibility of the document. As used in this Order, “copies” includes

 electronic images, duplicates, extracts, summaries or descriptions that contain the Confidential

 Information. The marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall

 be applied prior to or at the time of the documents are produced or disclosed. Applying the

 marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not

 mean that the document has any status or protection by statute or otherwise except to the

 extent and for the purposes of this Order. Any copies that are made of any documents marked


                                                 2
   Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 3 of 13 PageID #:125



“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except

that indices, electronic databases or lists of documents that do not contain substantial portions

or images of the text of marked documents and do not otherwise disclose the substance of the

Confidential Information are not required to be marked.

                (b)    The designation of a document as Confidential Information is a

certification by an attorney or a party appearing pro se that the document contains

Confidential Information as defined in this order.

                (c) If any document or information is provided to the other Party without

designation of Confidentiality, any party may assert the Confidentiality of the document or

information and the parties shall thereafter treat the document as Confidential in

accordance with the terms of this Protective Order, provided that such assertion shall be

made promptly upon discovery of the fact that such material is not designated as

Confidential.

       4.       Depositions.

       Deposition testimony is protected by this Order only if designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on the record at the time

the testimony is taken. Such designation shall be specific as to the portions that contain

Confidential Information. Deposition testimony so designated shall be treated as Confidential

Information protected by this Order until fourteen days after delivery of the transcript by the

court reporter to any party or the witness. Within fourteen days after delivery of the transcript,

a designating party may serve a Notice of Designation to all parties of record identifying the

specific portions of the transcript that are designated Confidential Information, and thereafter

those portions identified in the Notice of Designation shall be protected under the terms of this

                                                 3
   Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 4 of 13 PageID #:126



Order. The failure to serve a timely Notice of Designation waives any designation of

deposition testimony as Confidential Information that was made on the record of the

deposition, unless otherwise ordered by the Court.

       5.      Protection of Confidential Material.

               (a)     General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph

(b) for any purpose whatsoever other than in this litigation, including any appeal thereof.

Confidential Information may be disclosed only to the named plaintiff(s) and not to any other

member of the class.

               (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person

or entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the

following categories of persons may be allowed to review Confidential Information:

               (1)     Counsel. Counsel for the parties and employees of counsel who have
                       responsibility for the action;

               (2)     Parties. Individual parties and employees of a party but only to the extent
                       counsel determines in good faith that the employee’s assistance is
                       reasonably necessary to the conduct of the litigation
                       in which the information is disclosed; employees or agents of the
                       Defendants who would have access to those same documents may review
                       those same confidential documents or information during the normal
                       course of their duties;

               (3)     The Court and its personnel;

               (4)     Court Reporters and Recorders. Court reporters and recorders
                       engaged for depositions;

               (5)     Contractors. Those persons specifically engaged for the limited
                       purpose of making copies of documents or organizing or processing
                       documents, including outside vendors hired to process electronically
                                                4
   Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 5 of 13 PageID #:127



                      stored documents;

              (6)     Consultants and Experts. Consultants, investigators, or experts
                      employed by the parties or counsel for the parties to assist in the
                      preparation and trial of this action but only after such persons have
                      completed the certification contained in Attachment A,
                      Acknowledgment of Understanding and Agreement to Be Bound;

              (7)     Witnesses at depositions. During their depositions, witnesses in this
                      action to whom disclosure is reasonably necessary. Witnesses shall not
                      retain a copy of documents containing Confidential Information, except
                      witnesses may receive a copy of all exhibits marked at their depositions
                      in connection with review of the transcripts. Pages of transcribed
                      deposition testimony or exhibits to depositions that are designated as
                      Confidential Information pursuant to the process set out in this Order
                      must be separately bound by the court reporter and may not be disclosed
                      to anyone except as permitted under this Order.

              (8)     Author or recipient. The author or recipient of the document (not
                      including a person who received the document in the course of
                      litigation);

              (9)     Individual Alleged Cohen Class Members and Their Authorized
                      Medical Providers Where the Class Member is the Subject of the
                      Confidential Information. Parties may disclose Confidential Information
                      to the individual who is the subject of the Confidential Information. The
                      Parties may disclose Confidential Information pertaining to the
                      individual, or to the parent, guardian, or other authorized representative
                      (hereinafter “individual or other authorized representative”), provided
                      that the individual or other authorized representative who is the subject
                      of the information has authorized the disclosure. For example, counsel
                      for Plaintiffs are authorized to share with John Doe the unique case
                      number generated by Defendants for John Doe’s Medicaid case. John
                      Doe may further authorize counsel for Plaintiffs to share his unique case
                      numbers generated by Defendants with his medical providers. This
                      Protective Order does not affect or supplant any rights or protections
                      under HIPAA.

              (10)    Others by Consent. Other persons only by written consent of the
                      producing party or upon order of the Court and on such conditions as
                      may be agreed or ordered.

              (c)     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

                                               5
   Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 6 of 13 PageID #:128



shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a

document as Confidential Information does not, standing alone, waive the right to so designate

the document; provided, however, that a failure to serve a timely Notice of Designation of

deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates a document as Confidential Information after it was

initially produced, the receiving party, on notification of the designation, must make a

reasonable effort to assure that the document is treated in accordance with the provisions of this

Order. No party shall be found to have violated this Order for failing to maintain the

confidentiality of material during a time when that material has not been designated

Confidential Information, even where the failure to so designate was inadvertent and where the

material is subsequently designated Confidential Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize

the filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must redact the Confidential Information or otherwise comply with LR 26.2.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds

not addressed by this Order, no party may withhold information from discovery on the ground

that it requires protection greater than that afforded by this Order unless the party moves for an

order providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge

                                                 6
   Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 7 of 13 PageID #:129



by any party. The following procedure shall apply to any such challenge.

               (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis

for its belief that the confidentiality designation was not proper and must give the designating

party an opportunity to review the designated material, to reconsider the designation, and, if

no change in designation is offered, to explain the basis for the designation. The designating

party must respond to the challenge within five (5) business days.

               (b)     Judicial Intervention. A party that elects to challenge a

confidentiality designation may file and serve a motion that identifies the challenged material

and sets forth in detail the basis for the challenge. Each such motion must be accompanied by

a competent declaration that affirms that the movant has complied with the meet and confer

requirements of this procedure. The burden of persuasion in any such challenge proceeding

shall be on the designating party. Until the Court rules on the challenge, all parties shall

continue to treat the materials as Confidential Information under the terms of this Order.

       10.     Action by the Court. Applications to the Court for an order relating to

materials or documents designated Confidential Information shall be by motion. Nothing in

this Order or any action or agreement of a party under this Order limits the Court’s power to

make orders concerning the disclosure of documents produced in discovery or at trial.

       11.     Use of Confidential Documents or Information at Trial. Nothing in this

Order shall be construed to affect the use of any document, material, or information at any trial

or hearing. A party that intends to present or that anticipates that another party may present

Confidential information at a hearing or trial shall bring that issue to the Court’s and parties’

                                                 7
   Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 8 of 13 PageID #:130



attention by motion or in a pretrial memorandum without disclosing the Confidential

Information, or must redact the Confidential Information from the document. The Court may

thereafter make such orders as are necessary to govern the use of such documents or

information at trial.

        12.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

                (a)     If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action

as Confidential Information, the receiving party must so notify the designating party, in

writing, immediately and in no event more than three court days after receiving the subpoena

or order. Such notification must include a copy of the subpoena or court order.

                (b)     The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the

material covered by the subpoena or order is the subject of this Order. In addition, the

receiving party must deliver a copy of this Order promptly to the party in the other action that

caused the subpoena to issue.

                (c)     The purpose of imposing these duties is to alert the interested persons to

the existence of this Order and to afford the designating party in this case an opportunity to try

to protect its Confidential Information in the court from which the subpoena or order issued.

The designating party shall bear the burden and the expense of seeking protection in that court

of its Confidential Information, and nothing in these provisions should be construed as

authorizing or encouraging a receiving party in this action to disobey a lawful directive from

another court. The obligations set forth in this paragraph remain in effect while the party has in

                                                 8
   Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 9 of 13 PageID #:131



its possession, custody or control Confidential Information by the other party to this case.

          13.   Challenges by Members of the Public to Sealing Orders. A party or

interested member of the public has a right to challenge the sealing of particular documents

that have been filed under seal, and the party asserting confidentiality will have the burden of

demonstrating the propriety of filing under seal.

          14.   Obligations on Conclusion of Litigation.

                (a)   Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal.

                (b)    Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under

this Order, including copies as defined in ¶ 3(a), shall be returned to the producing party unless:

(1) the document has been offered into evidence or filed without restriction as to disclosure; (2)

the parties agree to destruction to the extent practicable in lieu of return; or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that

party elects to destroy the documents and certifies to the producing party that it has done so.

                (c)    Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court

including those filed under seal. Any retained Confidential Information shall continue to be

                                                 9
  Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 10 of 13 PageID #:132



protected under this Order. An attorney may use his or her work product in subsequent

litigation, provided that its use does not disclose or use Confidential Information.

               (d)     Deletion of Documents filed under Seal from Electronic Case

Filing (ECF) System. Filings under seal shall be deleted from the ECF system only upon

order of the Court.

       15.     Order Subject to Modification. This Order shall be subject to

modification by the Court on its own initiative or on motion of a party or any other

person with standing concerning the subject matter.

       16.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.

       17.     Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this

Order by its terms.




                                                10
   Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 11 of 13 PageID #:133



       So Ordered.



Dated: December 19, 2018                     _________________________________
                                             U.S. District Judge Robert M. Dow, Jr.


WE SO MOVE                                   WE SO MOVE
and agree to abide by the                    and agree to abide by the
terms of this Order                          terms of this Order


/s/ Thomas Yates                             /s/R. Douglas Rees
Signature                                    Signature

Thomas Yates                                 R. Douglas Rees
Printed Name                                 Printed Name


Counsel for: Plaintiffs                      Counsel for: Defendants


Dated: 12/19/18                              Dated: 12/19/18




                                        11
  Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 12 of 13 PageID #:134



                                        ATTACHMENT A


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

                                              )
                                              )        Civil No.
               Plaintiff                      )
                                              )
                                              )
                                              )
               Defendant                      )



                                   ACKNOWLEDGMENT
                                         AND
                                 AGREEMENT TO BE BOUND


        The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated                                                  in the above-captioned action and attached

hereto, understands the terms thereof, and agrees to be bound by its terms. The undersigned

submits to the jurisdiction of the United States District Court for the Northern District of Illinois

in matters relating to the Confidentiality Order and understands that the terms of the

Confidentiality Order obligate him/her to use materials designated as Confidential Information in

accordance with the Order solely for the purposes of the above-captioned action, and not to

disclose any such Confidential Information to any other person, firm or concern.
  Case: 1:79-cv-02447 Document #: 345 Filed: 12/19/18 Page 13 of 13 PageID #:135



        The undersigned acknowledges that violation of the Confidentiality Order may

result in penalties for contempt of court.



Name:

Job Title:

Employer:

Business Address:




Date:

                                       Signature



                                                                             Adopted 06/29/12
